DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-2, 4, 7-8, 10, 12 and 15) in the reply filed on 2/28/2022 is acknowledged.
3.	Claims 1-2, 4, 7-8, 10, 12, 15, 22-23, 25, 28-29, 32-35, 37, 39 and 41-42 are pending in the application.  Claims 22-23, 25, 28-29, 32-35, 37, 39 and 41-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-2, 4, 7-8, 10, 12 and 15 are currently under examination.
Drawings
4.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Note that the Petition to Accept Color Drawings filed on 8/31/2021 has been DISMISSED.  Unless a color drawings petition is filed and granted, Applicant will be required to either cancel the drawings or provide substitute black and white drawings.  The specification will also need to be amended to remove the requisite color drawings language.  See MPEP 608.02(VII).
Claim Objections
5.	Claims 10 and 12 are objected to because of the following informalities:
Claim 10, lines 4-5: change “wherein the first level and second level represent different amounts of bound ribosomes and” to “wherein the first level and second level represent different amounts of bound ribosomes; and” for more clarity.
Claim 12, line 5: change “and further comprising” to “and the method further comprising” for more clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-2, 4, 7, 10, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cottrell et al. (Nat. Commun. 2018, 9:301).
Regarding claim 1
Cottrell et al. teach, throughout the whole document, a method to determine RNA translatability (i.e., translation efficiency) (see page 2, column 2, paragraph 3), comprising: obtaining a pool of RNA molecules, wherein each RNA molecule is uniquely encoded with a barcoding sequence and each barcoding sequence is flanked by at least one profiling sequence (e.g., primer-binding sequence) (see page 10, column 2, the section under “Construction of Library”: “A pool of 6500 unique 200-mer oligonucleotides…”; Fig. 1a, which shows that each RNA molecule is uniquely encoded with a barcoding sequence flanked by primer-binding sequence(s)); transfecting a cell or cell lysate with the pool of RNA molecules (see page 3, column 1, paragraph 2); performing polysome profiling on the pool of RNA molecules to segregate RNA molecules based on the number of ribosomes bound to the RNA molecule (see page 3, column 1, paragraph 2); and isolating a first fraction from the polysome profile to generate a first set of RNA molecules showing a first level of ribosomes bound to the RNA molecules in the set of RNA molecules (see page 3, column 1, paragraph 2).
Regarding claim 2

Regarding claim 4
The method according to Cottrell et al., wherein the RNA molecules are transfected into a collection of cells or a cell lysate, wherein the collection of cells is selected from mammalian cells (e.g., HeLa cells), yeast cells, bacteria cells, and plant cells (see page 3, paragraph bridging columns 1-2).
Regarding claim 7
The method according to Cottrell et al., wherein polysome profiling comprises adding a cell lysate to a sucrose gradient and centrifuging the sucrose gradient to segregate the RNA molecules (see page 11, column 1, the section under “RNA isolation and polysome profiling”).
Regarding claim 10
The method according to Cottrell et al., further comprising: isolating a second fraction from the polysome profile to generate a second set of RNA molecules showing a second level of ribosomes bound to the RNA molecules in the set of RNA molecules, wherein the first level and second level represent different amounts of bound ribosomes; and sequencing the barcode sequence of each RNA molecule in the first set of RNA molecules and the second set of RNA molecules to identify the presence of RNA isolation and polysome profiling”).
Regarding claim 12
The method according to Cottrell et al., wherein isolating a first fraction from the polysome profile comprises isolating a plurality of fractions of the polysome profile, wherein each fraction in the plurality of fractions generates a set of RNA molecules showing a different level of ribosomes bound to the RNA molecules in that set of RNA molecules; and the method further comprising: sequencing the barcode sequence of each RNA molecule in each set of RNA molecules to identify the presence of each RNA molecule in each set of RNA molecules, and generating a distribution for each RNA molecule based on the prevalence of each RNA molecule in each fraction (see page 3, paragraph bridging columns 1-2; page 11, column 1, the section under “RNA isolation and polysome profiling”).
Regarding claim 15
The method according to Cottrell et al., wherein isolating a first fraction further comprises introducing a known amount of spike-in RNA molecule, wherein the spike-in RNA molecule serves as an internal reference to allow for quantification of the first set of RNA molecules (see page 10, column 2, the section under “Construction of Library”).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (Nat. Commun. 2018, 9:301) as applied to claims 1-2, 4, 7, 10, 12 and 15 above, and further in view of Lin et al. (CN 103725773 B, cited in the IDS filed 2/28/2022) and Volles et al. (US 2020/0017858 A1).
Cottrell et al. teach the method of claim 1 as discussed above.  Cottrell et al. do not specifically disclose the particular barcode sequence or profiling sequence as recited in claim 8.
However, Lin et al. teach the barcode sequence as identified by SEQ ID No. 118 (see barcode sequence “CACTGT” as disclosed in paragraph [0027] and claim 6), and Volles et al. teach the profiling sequence (e.g., primer-binding sequence) as identified by SEQ ID No. 1381 (see the primer binding sequence “ttctagagcggccgcttcgagc” comprised in SEQ ID No. 3 listed in the table between paragraphs [0101] and [0102]).
prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to alternatively use the barcode sequence as taught by Lin et al. and the profiling sequence (e.g., primer-binding sequence) as taught by Volles et al. in the method of Cottrell et al. thus arriving at the instantly claimed invention, because substituting equivalents known for the same purpose (e.g., substituting art-recognized barcode sequences for the purpose of nucleic acid identification, or substituting art-recognized primer-binding sequences for the purpose of serving as a primer binding site) is prima facie obvious (see MPEP 2144.06.II).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
12.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639